497 P.2d 34 (1972)
27 Utah 2d 428
Milton Curtis ZUMBRUNNEN, Plaintiff and Appellant,
v.
John W. TURNER, Warden, Utah State Prison, Defendant and Respondent.
No. 12754.
Supreme Court of Utah.
May 18, 1972.
Salt Lake Legal Defender Assn., David P. Rhode, Salt Lake City, for plaintiff and appellant.
Vernon B. Romney, Atty. Gen., David S. Young, Chief Asst. Atty. Gen., Larry V. Lunt, Asst. Atty. Gen., Salt Lake City, for defendant and respondent.
HENRIOD, Justice:
Appeal from a dismissal of a petition for writ of habeas corpus. Affirmed.
*35 The day before defendant's trial setting, and represented by counsel, he pleaded guilty to burglary upon dismissal of two similar charges. He pursued this petition, after his time for appeal from the conviction had expired. He claimed 1) his plea was involuntary and unintelligent, and that 2) his counsel, who assisted him at his request, was incompetent. Both points could have been urged on a regular appeal. This court repeatedly has said the writ cannot be used as a substitute for such appeal. Besides, it appears that neither point is well taken.
CALLISTER, C.J., and TUCKETT, ELLETT and CROCKETT, JJ., concur.